                                             Case 3:18-cv-06917-JSC Document 7 Filed 01/15/19 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JADEADA GARLIPP, et al.,                         Case No.18-cv-06917-JSC
                                                          Plaintiffs,
                                   8
                                                                                            ORDER OF REASSIGNMENT;
                                                 v.                                         REPORT AND
                                   9
                                                                                            RECOMMENDATION TO
                                  10       ROBERT BENNETT,                                  REMAND
                                                          Defendant.                        Re: Dkt. No. 3
                                  11

                                  12            Plaintiffs Jadeada Garlipp, Caleb Garlipp, Lillian Phaeton, Paris Alexander, and James
Northern District of California
 United States District Court




                                  13   Alexander sued Defendants Robert Bennett and Bernie Mendia in Superior Court of the State of

                                  14   California for the County of Alameda alleging six causes related to Plaintiffs’ tenancy in a

                                  15   building owned by Defendant Bennett. (Dkt. No. 1 at 3.)1 Defendant Bennett removed the action

                                  16   to this Court based on diversity jurisdiction. (Id. at 2.) Now pending before the Court are

                                  17   Plaintiffs’ unopposed2 motion to remand and request for attorney’s fees and costs. (Dkt. No. 3.)

                                  18   As the defendants have not consented to magistrate jurisdiction, this action must be reassigned to a

                                  19   district court judge. See Williams v. King, 875 F.3d 500, 504 (9th Cir. 2017) (holding that

                                  20   magistrate “jurisdiction cannot vest until the court has received consent from all parties to an

                                  21   action.”). The Court thus vacates the hearing scheduled for January 17, 2019, and

                                  22   RECOMMENDS that the newly assigned district court judge REMAND this case for the reasons

                                  23   set forth below.

                                  24   //

                                  25

                                  26   1
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                  27   ECF-generated page numbers at the top of the documents.
                                       2
                                         Pursuant to Civil Local Rule 7-3(a), the opposition to a motion “must be filed and served not
                                  28   more than 14 days after the motion was filed.” Defendant Bennett’s opposition was due on
                                       December 27, 2018; he has not filed an opposition.
                                            Case 3:18-cv-06917-JSC Document 7 Filed 01/15/19 Page 2 of 6




                                   1                                             DISCUSSION

                                   2   I.     Motion to Remand

                                   3          Plaintiffs argue that this action must be remanded because: (1) Defendant Bernie Mendia

                                   4   “does not join in or consent to the removal” as required under 28 U.S.C. § 1446(b)(2)(A); and (2)

                                   5   Defendant Bennett’s “claims of diverse citizenship are false.” (Dkt. No. 3 at 3-4.) The Court

                                   6   addresses each argument in turn and concludes that remand is required.

                                   7          A.      Joinder of Defendant Mendia

                                   8           “All defendants who have been ‘properly . . . served in the action’ must join a petition for

                                   9   removal.” Destfino v. Reiswig, 630 F.3d 952, 956 (9th Cir. 2011) (quoting Emrich v. Touche Ross

                                  10   & Co., 846 F.2d 1190, 1193 n.1 (9th Cir. 1988) (citing 28 U.S.C. § 1446(a))). Thus, joinder in a

                                  11   petition for removal is not required where service of process was defective. See Destfino, 630

                                  12   F.3d at 957 (“Because none of the non-joining defendants was properly served, their absence from
Northern District of California
 United States District Court




                                  13   the removal notice did not render the removal defective.”).

                                  14          According to a Proof of Summons filed on November 6, 2018 in the underlying Alameda

                                  15   County court action, Defendant Mendia was personally served with a copy of the summons,

                                  16   complaint, ADR package, and civil case cover sheet on November 3, 2018 at the subject property

                                  17   in Oakland, California.3 Garlipp, et al. v. Bennett, et al., Case No. RG18926223 (Alameda Cty.

                                  18   Super. Ct.); see also United States v. Black, 482 F.3d 1035, 1041 (9th Cir. 2007) (noting that a

                                  19   court may “take notice of proceedings in other courts, both within and without the federal judicial

                                  20   system, if those proceedings have a direct relation to the matters at issue.”). Because Defendant

                                  21   Mendia was properly served, he was required to join in or consent to removal. His failure to do so

                                  22   renders Defendant Bennett’s removal defective.

                                  23          B.      Complete Diversity

                                  24          Diversity jurisdiction under 28 U.S.C. § 1332 requires both complete diversity of

                                  25   citizenship between the parties and an amount in controversy exceeding $75,000. The party

                                  26
                                       3
                                  27    Defendant Bennett was personally served with a copy of the summons, complaint, ADR
                                       package, and civil case cover sheet in the underlying action on October 26, 2018 at the subject
                                  28   property in Oakland, California. See Garlipp, et al. v. Bennett, et al., Case No. RG18926223 (Cal.
                                       Super. Ct.).
                                                                                         2
                                           Case 3:18-cv-06917-JSC Document 7 Filed 01/15/19 Page 3 of 6




                                   1   seeking removal “bears the burden of establishing that removal is proper,” and the “removal

                                   2   statute is strictly construed against removal jurisdiction.” Provincial Gov’t of Marinduque v.

                                   3   Placer Dome, Inc., 582 F.3d 1083, 1087 (9th Cir. 2009). Pursuant to 28 U.S.C. § 1446(a), the

                                   4   party’s notice of removal requires a “short and plain statement of the grounds for removal.”

                                   5   Section “1446(a) tracks the general pleading requirement stated in Rule 8(a) of the Federal Rules

                                   6   of Civil Procedure,” thus, “courts should ‘apply the same liberal rules [to removal allegations] that

                                   7   are applied to other matters of pleading.’” Dart Cherokee Basin Operating Co., LLC v. Owens,

                                   8   135 S. Ct. 547, 553 (2014) (quoting H. R. Rep. No. 100–889, p. 71 (1988)). The Ninth Circuit is

                                   9   clear, however, that “[f]ederal jurisdiction must be rejected if there is any doubt as to the right of

                                  10   removal in the first instance.” Gaus v. Miles, 980 F.2d 564, 566 (9th Cir. 1992).

                                  11          Plaintiffs do not challenge the amount in controversy requirement but insists that complete

                                  12   diversity is lacking because all parties are domiciled in California. Defendant Bennett’s notice of
Northern District of California
 United States District Court




                                  13   removal asserts that both defendants are domiciled in Mexico, and thus “no defendant shares state

                                  14   citizenship with any of the Plaintiffs.” (Dkt. No. 1 at 1-2.) At first glance, Defendant Bennett’s

                                  15   notice of removal would appear to satisfy the “short and plain statement” requirement under

                                  16   section 1446. However, Plaintiffs’ counsel submitted a declaration in support of remand stating

                                  17   that Defendant Bennett’s claim is false because Defendant Bennett “has never been a Mexican

                                  18   citizen and is not domiciled in Mexico,” but lives instead “in Richmond, California.” (Dkt. No. 3-

                                  19   1 at ¶ 6.) Similarly, Plaintiffs’ counsel asserts that Defendant Mendia “is domiciled in Alameda

                                  20   County” and has conducted business in California under the name “Mendia and McDowell LLC,

                                  21   entity number 201400910227” since January 2014. (Id. at ¶¶ 3-4.) Plaintiffs’ counsel bases these

                                  22   assertions “[o]n information and belief.” (See id.) As to Defendant Bennett, counsel states:

                                  23                  This belief is based on Plaintiffs’ documented interactions with Mr.
                                                      Bennett going back decades including his personal presence to
                                  24                  address issues at the subject property, his telling Plaintiffs he lives in
                                                      Richmond, California, and his owning the property at 1810 Coaling
                                  25                  Ave, Richmond, CA 94801.
                                  26   (Id. at ¶ 6.) Defendant Bennett has not opposed Plaintiffs’ motion to remand, or otherwise

                                  27   communicated with the Court since filing his notice of removal.

                                  28          As the Supreme Court has noted:
                                                                                          3
                                             Case 3:18-cv-06917-JSC Document 7 Filed 01/15/19 Page 4 of 6



                                                        The authority which the [removal] statute vests in the court to
                                   1                    enforce the limitations of its jurisdiction precludes the idea that
                                                        jurisdiction may be maintained by mere averment or that the party
                                   2                    asserting jurisdiction may be relieved of his burden by any formal
                                                        procedure. If his allegations of jurisdictional facts are challenged
                                   3                    by his adversary in any appropriate manner, he must support them
                                                        by competent proof.
                                   4

                                   5   McNutt v. General Motors Acceptance Corp., 298 U.S. 178, 189 (1936) (emphasis added).

                                   6             Here, Plaintiffs challenged Defendant Bennett’s assertion of complete jurisdiction in an

                                   7   “appropriate manner” by filing a motion to remand. In support of their motion, Plaintiffs

                                   8   submitted a declaration setting forth facts suggesting that the defendants are not domiciled in

                                   9   Mexico. Defendant Bennett provides no opposition in response, and his notice of removal offers

                                  10   no proof of complete diversity beyond his “mere averment” that he and Defendant Mendia are

                                  11   domiciled in Mexico. Such a showing is insufficient to establish complete diversity. On the

                                  12   record before it, however, the Court cannot make a finding regarding where the defendants are
Northern District of California
 United States District Court




                                  13   actually domiciled. It is enough for purposes of the instant motion that the Court doubts that

                                  14   complete diversity exists based on Plaintiffs’ showing. See Gaus, 980 F.2d at 566.

                                  15                                                     ***

                                  16             The Court recommends that the district court judge grant Plaintiffs’ motion to remand.

                                  17   Defendant Bennett’s notice of removal is procedurally improper based on Defendant Mendia’s

                                  18   failure to join in or consent to removal. Further, Defendant Bennett has not satisfied the Court that

                                  19   complete diversity exists.

                                  20   II.       Request for Attorney’s Fees

                                  21             Plaintiffs seek attorney’s fees in connection with their motion to remand in the amount of

                                  22   $1,880.

                                  23             “An order remanding the case may require payment of just costs and actual expenses,

                                  24   including attorney fees, incurred as a result of the removal.” 28 U.S.C. § 1447(c). “Absent

                                  25   unusual circumstances, courts may award attorney’s fees under § 1447(c) only where the

                                  26   removing party lacked an objectively reasonable basis for seeking removal. Conversely, when an

                                  27   objectively reasonable basis exists, fees should be denied.” Martin v. Franklin Capital Corp., 546

                                  28   U.S. 132, 141 (2005). Thus, the question is: would a reasonable litigant in Defendant Bennett’s
                                                                                          4
                                            Case 3:18-cv-06917-JSC Document 7 Filed 01/15/19 Page 5 of 6




                                   1   shoes believe that removal was legally proper?

                                   2           Given the factual dispute over Defendant Bennett’s domicile, the Court cannot conclude

                                   3   that Defendant Bennett lacked an objectively reasonable basis for seeking removal. As previously

                                   4   discussed, it is unclear from the record where Defendant Bennett is actually domiciled. If

                                   5   Defendant Bennett is in fact domiciled in Mexico, then he had an objectively reasonable basis for

                                   6   seeking removal based on diversity jurisdiction. If, on the other hand, Defendant Bennett is

                                   7   domiciled in California, then he did not. The Court cannot make a factual finding either way on

                                   8   the record before it. The Court thus recommends that the district court judge deny Plaintiffs’

                                   9   request for attorney’s fees.

                                  10                                             CONCLUSION

                                  11           For the reasons set forth above, the Court recommends that the district court judge

                                  12   GRANT Plaintiffs’ motion to remand and DENY Plaintiffs’ request for attorney’s fees. Any party
Northern District of California
 United States District Court




                                  13   may file objections to this report and recommendation with the district court judge within fourteen

                                  14   days after being served with a copy. See 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b); N.D.

                                  15   Cal. Civ. L.R. 72. Failure to file an objection may waive the right to review of the issue in the

                                  16   district court.

                                  17           IT IS SO ORDERED.

                                  18   Dated: January 15, 2019

                                  19

                                  20
                                                                                                    JACQUELINE SCOTT CORLEY
                                  21                                                                United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
                                           Case 3:18-cv-06917-JSC Document 7 Filed 01/15/19 Page 6 of 6




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        JADEADA GARLIPP, et al.,
                                   7                                                          Case No. 18-cv-06917-JSC
                                                       Plaintiffs,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        ROBERT BENNETT,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on January 15, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18
                                  19   Robert Bennett
                                       Avenida Paseo de la Reforma 27
                                  20   Interior 911, Colonia Tabacalera
                                       Ciudad de Mexico, Mexico 06030
                                  21   ,
                                  22   Dated: January 15, 2019

                                  23
                                                                                          Susan Y. Soong
                                  24                                                      Clerk, United States District Court
                                  25

                                  26
                                                                                          By:________________________
                                  27                                                      Ada Means, Deputy Clerk to the
                                  28                                                      Honorable JACQUELINE SCOTT CORLEY

                                                                                          6
